Case 1:20-cv-05111-JGK Document11 Filed 10/14/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

GEICO GENERAL INSURANCE COMPANY,

20-cev-S5111 (JGK)
Plaintiff,

ORDER

 

- against -
UNITED STATES OF AMERICA,

Defendant.

 

JOHN G. KOELTL, District Judge:

The parties are instructed to file a Rule 26(f) report by

October 30, 2020.

SO ORDERED.

Dated: New York, New York
October 14, 2020

 

hlihse

“John G, Koeltl
United States District Judge

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED
DOCH

DATE FILED: [5 //o

 

 
